NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                   2007-6002, -6003


                                 ROBERT SOLOMON,

                                                      Petitioner,

                                           v.

                              OFFICE OF COMPLIANCE,

                                                      Respondent,

                                          and

                  OFFICE OF THE ARCHITECT OF THE CAPITOL,

                                                      Respondent.



      Jeffrey H. Leib, of Washington, DC, argued for petitioner.

      William Wachter, Attorney, Office of the General Counsel, Office of Compliance,
of Washington, DC, argued for respondent Office of Compliance. With him on the brief
was Peter A. Eveleth, General Counsel.

       Kelsi Brown Corkran, Attorney, Appellate Staff, Civil Division, United States
Department of Justice, of Washington, DC, argued for respondent Office of the Architect
of the Capitol. With her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General, and Marleigh D. Dover, Attorney.

Appealed from: Office of Compliance
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                 2007-6002, -6003

                               ROBERT SOLOMON,

                                                     Petitioner,
                                         v.

                            OFFICE OF COMPLIANCE,
                                                     Respondent,

                                        and

                  OFFICE OF THE ARCHITECT OF THE CAPITOL,

                                                     Respondent.



                                 Judgment
ON APPEAL from the       Board of Directors of the Office of Compliance

In CASE NO(S).           02-AC-62 (RP) and 04-AC-13 (RP).

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, Circuit Judge, CLEVENGER, Senior Circuit Judge, and DYK,
Circuit Judge.


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT



DATED: _September 9, 2008____          / s / Jan Horbaly
                                      Jan Horbaly, Clerk